Exhibit 10.3

 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE

MOTHERS WORK, INC. 2005 EQUITY INCENTIVE PLAN

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by and between
Mothers Work, Inc., a Delaware corporation, (the “Company”) and JUDD P. TIRNAUER
(the “Grantee”).

 

WHEREAS, the Company maintains the Mothers Work, Inc. 2005 Equity Incentive Plan
(the “Plan”) for the benefit of its employees, directors, consultants, and other
individuals who provide services to the Company; and

 

WHEREAS, the Plan permits the grant of Restricted Stock; and

 

WHEREAS, to compensate the Grantee for his or her service to the Company and to
further align the Grantee’s financial interests with those of the Company’s
other stockholders, the Board approved this Award of Restricted Stock on
July 23, 2008 (the “Effective Date”), subject to the restrictions and on the
terms and conditions contained in the Plan and this Agreement.

 

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

 


1.                                      AWARD OF RESTRICTED SHARES.  THE COMPANY
HEREBY AWARDS THE GRANTEE 5,000 SHARES OF RESTRICTED STOCK, SUBJECT TO THE
RESTRICTIONS AND ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT (THE
“RESTRICTED SHARES”).  THE TERMS OF THE PLAN ARE HEREBY INCORPORATED INTO THIS
AGREEMENT BY THIS REFERENCE, AS THOUGH FULLY SET FORTH HEREIN.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, CAPITALIZED TERMS HEREIN WILL HAVE THE SAME MEANING
AS DEFINED IN THE PLAN.


 


2.                                      VESTING OF RESTRICTED SHARES.  THE
RESTRICTED SHARES ARE SUBJECT TO FORFEITURE TO THE COMPANY UNTIL THEY BECOME
NONFORFEITABLE IN ACCORDANCE WITH THIS SECTION 2.  WHILE SUBJECT TO FORFEITURE,
THE RESTRICTED SHARES MAY NOT BE SOLD, PLEDGED, ASSIGNED, OTHERWISE ENCUMBERED
OR TRANSFERRED IN ANY MANNER, WHETHER VOLUNTARILY OR INVOLUNTARILY BY THE
OPERATION OF LAW.


 


(A)           VESTING BASED ON CONTINUED SERVICE.  20% OF THE RESTRICTED SHARES
WILL BECOME NONFORFEITABLE ON EACH OF THE FIRST, SECOND, THIRD, FOURTH AND FIFTH
ANNIVERSARIES OF THE EFFECTIVE DATE, PROVIDED IN EACH CASE THAT THE GRANTEE
REMAINS IN CONTINUOUS SERVICE WITH THE COMPANY THROUGH THE APPLICABLE
ANNIVERSARY DATE.  FOR PURPOSES OF THIS AGREEMENT, SERVICE WITH AN AFFILIATE OF
THE COMPANY WILL BE DEEMED TO CONSTITUTE SERVICE WITH THE COMPANY, FOR SO LONG
AS SUCH ENTITY REMAINS AN AFFILIATE OF THE COMPANY.


 


(B)          ACCELERATED VESTING.  IMMEDIATELY PRIOR TO A CHANGE IN CONTROL, ANY
RESTRICTED SHARES THAT THEN REMAIN SUBJECT TO FORFEITURE WILL BECOME
NONFORFEITABLE, PROVIDED THE GRANTEE REMAINS IN CONTINUOUS SERVICE WITH THE
COMPANY THROUGH THE COMPLETION OF THAT CHANGE IN CONTROL.

 

--------------------------------------------------------------------------------


 


  (C)         UNVESTED SHARES FORFEITED UPON CESSATION OF SERVICE.  UPON ANY
CESSATION OF THE GRANTEE’S SERVICE WITH THE COMPANY (WHETHER INITIATED BY THE
COMPANY, GRANTEE OR OTHERWISE): (I) ANY RESTRICTED SHARES THAT ARE NOT THEN
NONFORFEITABLE WILL IMMEDIATELY AND AUTOMATICALLY, WITHOUT ANY ACTION ON THE
PART OF THE COMPANY, BE FORFEITED, AND (II) THE GRANTEE WILL HAVE NO FURTHER
RIGHTS WITH RESPECT TO THOSE SHARES.


 


3.                   ISSUANCE OF SHARES.


 


  (A)         THE COMPANY WILL CAUSE THE RESTRICTED SHARES TO BE ISSUED IN THE
GRANTEE’S NAME EITHER BY BOOK-ENTRY REGISTRATION OR ISSUANCE OF A STOCK
CERTIFICATE OR CERTIFICATES.


 


  (B)         WHILE THE RESTRICTED SHARES REMAIN FORFEITABLE, THE COMPANY WILL
CAUSE AN APPROPRIATE STOP-TRANSFER ORDER TO BE ISSUED AND TO REMAIN IN EFFECT
WITH RESPECT TO THE RESTRICTED SHARES.  AS SOON AS PRACTICABLE FOLLOWING THE
TIME THAT ANY RESTRICTED SHARE BECOMES NONFORFEITABLE (AND PROVIDED THAT
APPROPRIATE ARRANGEMENTS HAVE BEEN MADE WITH THE COMPANY FOR THE WITHHOLDING OR
PAYMENT OF ANY TAXES THAT MAY BE DUE WITH RESPECT TO SUCH SHARE), THE COMPANY
WILL CAUSE THAT STOP-TRANSFER ORDER TO BE REMOVED.  THE COMPANY MAY ALSO
CONDITION DELIVERY OF CERTIFICATES FOR RESTRICTED SHARES UPON RECEIPT FROM THE
GRANTEE OF ANY UNDERTAKINGS THAT IT MAY DETERMINE ARE APPROPRIATE TO FACILITATE
COMPLIANCE WITH FEDERAL AND STATE SECURITIES LAWS.


 


  (C)         IF ANY CERTIFICATE IS ISSUED IN RESPECT OF RESTRICTED SHARES, THAT
CERTIFICATE WILL BE LEGENDED AS DESCRIBED IN SECTION 8(B) OF THE PLAN AND HELD
IN ESCROW BY THE COMPANY’S SECRETARY OR HIS OR HER DESIGNEE.  IN ADDITION, THE
GRANTEE MAY BE REQUIRED TO EXECUTE AND DELIVER TO THE COMPANY A STOCK POWER WITH
RESPECT TO THOSE RESTRICTED SHARES.  AT SUCH TIME AS THOSE RESTRICTED SHARES
BECOME NONFORFEITABLE, THE COMPANY WILL CAUSE A NEW CERTIFICATE TO BE ISSUED
WITHOUT THAT PORTION OF THE LEGEND REFERENCING THE PREVIOUSLY APPLICABLE
FORFEITURE CONDITIONS AND WILL CAUSE THAT NEW CERTIFICATE TO BE DELIVERED TO THE
GRANTEE (AGAIN, PROVIDED THAT APPROPRIATE ARRANGEMENTS HAVE BEEN MADE WITH THE
COMPANY FOR THE WITHHOLDING OR PAYMENT OF ANY TAXES THAT MAY BE DUE WITH RESPECT
TO SUCH SHARES).


 

4.             Substitute Property.  If, while any of the Restricted Shares
remain subject to forfeiture, there occurs a merger, reclassification,
recapitalization, stock split, stock dividend or other similar event or
transaction resulting in new, substituted or additional securities being issued
or delivered to the Grantee by reason of the Grantee’s ownership of the
Restricted Shares, such securities will constitute “Restricted Shares” for all
purposes of this Agreement and any certificate issued to evidence such
securities will immediately be deposited with the secretary of the Company (or
his or her designee) and subject to the escrow described in Section 3(c), above.


 


5.             RIGHTS OF GRANTEE DURING RESTRICTED PERIOD.  THE GRANTEE WILL
HAVE THE RIGHT TO VOTE THE RESTRICTED SHARES AND TO RECEIVE DIVIDENDS AND
DISTRIBUTIONS WITH RESPECT TO THE RESTRICTED SHARES; PROVIDED, HOWEVER, THAT ANY
CASH DIVIDENDS OR DISTRIBUTIONS PAID IN RESPECT OF THE RESTRICTED SHARES WHILE
THOSE SHARES REMAIN SUBJECT TO FORFEITURE WILL BE DELIVERED TO THE GRANTEE ONLY
IF AND WHEN THE RESTRICTED SHARES GIVING RISE TO SUCH DIVIDENDS OR DISTRIBUTIONS
BECOME NONFORFEITABLE.

 

2

--------------------------------------------------------------------------------


 


6.            SECURITIES LAWS.  THE BOARD MAY FROM TIME TO TIME IMPOSE ANY
CONDITIONS ON THE RESTRICTED SHARES AS IT DEEMS NECESSARY OR ADVISABLE TO ENSURE
THAT THE RESTRICTED SHARES ARE ISSUED AND RESOLD IN COMPLIANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED.


 


7.            TAX CONSEQUENCES.  THE GRANTEE ACKNOWLEDGES THAT THE COMPANY HAS
NOT ADVISED THE GRANTEE REGARDING THE GRANTEE’S INCOME TAX LIABILITY IN
CONNECTION WITH THE GRANT OF OR THE LAPSE OF FORFEITURE RESTRICTIONS ON THE
RESTRICTED SHARES.  THE GRANTEE HAS HAD THE OPPORTUNITY TO REVIEW WITH HIS OR
HER OWN TAX ADVISORS THE FEDERAL, STATE AND LOCAL TAX CONSEQUENCES OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE GRANTEE IS RELYING SOLELY ON
SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY
OF ITS AGENTS.  THE GRANTEE UNDERSTANDS THAT THE GRANTEE (AND NOT THE COMPANY)
SHALL BE RESPONSIBLE FOR THE GRANTEE’S OWN TAX LIABILITY THAT MAY ARISE AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


8.             THE PLAN.  THIS AWARD OF RESTRICTED SHARES IS SUBJECT TO, AND THE
GRANTEE AGREES TO BE BOUND BY, ALL OF THE TERMS AND CONDITIONS OF THE PLAN, AS
SUCH PLAN MAY BE AMENDED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS
THEREOF.  PURSUANT TO THE PLAN, THE BOARD IS AUTHORIZED TO ADOPT RULES AND
REGULATIONS NOT INCONSISTENT WITH THE PLAN AS IT SHALL DEEM APPROPRIATE AND
PROPER.  A COPY OF THE PLAN IN ITS PRESENT FORM IS AVAILABLE FOR INSPECTION
DURING BUSINESS HOURS BY THE GRANTEE AT THE COMPANY’S PRINCIPAL OFFICE.  ALL
QUESTIONS OF THE INTERPRETATION AND APPLICATION OF THE PLAN AND THE GRANTEE
SHALL BE DETERMINED BY THE BOARD AND ANY SUCH DETERMINATION SHALL BE FINAL,
BINDING AND CONCLUSIVE.


 


9.             ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE PLAN,
REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF, AND MERGES AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS
DISCUSSIONS, AGREEMENTS AND UNDERSTANDINGS OF EVERY NATURE.


 


10.          TAX WITHHOLDING.  THE COMPANY HEREBY AGREES THAT, AT THE ELECTION
OF THE GRANTEE AND EXCEPT AS WOULD OTHERWISE VIOLATE THE TERMS OF ANY FINANCING
AGREEMENT TO WHICH THE COMPANY IS THEN A PARTY, THE MINIMUM REQUIRED TAX
WITHHOLDING OBLIGATIONS ARISING IN CONNECTION WITH THIS AWARD MAY BE SETTLED IN
NONFORFEITABLE SHARES SUBJECT TO THIS AWARD BASED ON THE FAIR MARKET VALUE OF
THOSE SHARES.


 


11.          GOVERNING LAW.  THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO THE APPLICATION
OF THE PRINCIPLES OF CONFLICTS OF LAWS.


 


12.          AMENDMENT.  SUBJECT TO THE PROVISIONS OF THE PLAN, THIS AGREEMENT
MAY ONLY BE AMENDED BY A WRITING SIGNED BY EACH OF THE PARTIES HERETO.


 


13.          EXECUTION.  THIS AGREEMENT MAY BE EXECUTED, INCLUDING EXECUTION BY
FACSIMILE SIGNATURE, IN ONE OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED
AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company’s duly authorized representative and the Grantee
have each executed this Restricted Stock Award Agreement on the respective date
below indicated.

 

 

 

MOTHERS WORK, INC.

 

 

 

 

 

By:

/s/ Edward M. Krell

 

 

 

Name:

Edward M. Krell

 

 

 

 

Title:

Chief Operating Officer

 

 

 

 

Date:

July 23, 2008

 

 

 

 

 

GRANTEE

 

 

 

 

 

Signature:

/s/ Judd P. Tirnauer

 

 

 

Date:

July 23, 2008

 

4

--------------------------------------------------------------------------------